Citation Nr: 1015213	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral metatarsal exostosis with partial right hallux.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968 and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, which, inter alia, 
continued noncompensable disability ratings for the Veteran's 
bilateral metatarsal exostosis with partial right hallux and 
bilateral pes planus.
 
In February 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing 
at the RO; a copy of the transcript has been associated with 
the record.  

In a February 2007 decision, the Board continued a 
noncompensable disability rating for bilateral metatarsal 
exostosis with partial right hallux and granted a 10 percent 
disability rating for the Veteran's bilateral pes planus.  

The appellant appealed the Board's February 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2007 Order, the Court vacated the 
Board's decision and remanded the appeal for further 
development consistent with instructions in a September 2007 
Joint Motion for Remand (Joint Remand).  The parties noted 
that the Board's grant of a 10 percent disability rating was 
not the subject of the Joint Remand and should not be 
disturbed.

In February 2008, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review.






FINDINGS OF FACT

1.  The Veteran's bilateral metatarsal exostosis with partial 
right hallux is not manifested by hallux valgus equivalent to 
amputation of the great toe, and neither great toe has been 
operated on with resection of the metatarsal head.

2.  The Veteran's bilateral pes planus is not manifested by 
unilateral severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indications of swelling on use 
or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral metatarsal exostosis with partial right hallux have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.71a, Diagnostic Codes 5015, 5280 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in December 2003 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in April 
2009.  He was also afforded the opportunity to present 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge.  

As noted above, pursuant to the Joint Remand, this case was 
remanded for additional development in February 2008.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the 
Board is satisfied as to compliance with the instructions 
from its February 2008 remand.  Specifically, the RO was 
instructed to 1) provide notice consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 505 (2007),  2) ask 
the appellant to identify all health care providers that have 
treated him for his service-connected bilateral pes planus 
and bilateral metatarsal exostosis with partial right hallux 
since 2004, and attempt to obtain these records,  3) make 
arrangements for the Veteran to be afforded a podiatry 
examination to determine the nature and extent of his 
service-connected bilateral foot disabilities and 4) 
readjudicate the appellant's claim, providing a supplemental 
statement of the case if any determination remains 
unfavorable to the Veteran.  The RO provided the Veteran with 
the notice required in Vazquez-Flores; however, while, in 
that case, the Court held that a detailed notice, tailored to 
the specific aspects of each claim, must be provided under 38 
U.S.C.A. § 5103(a), the Federal Circuit Court recently 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that all notice 
requirements have been met.  

The Board finds that the RO has complied with these 
instructions by obtaining treatment records, and providing 
the Veteran with a VA examination.  The Board finds that the 
VA examination report substantially complies with the Board's 
February 2008 remand instructions.  The RO readjudicated his 
case and provided a supplemental statement of the case in 
September 2009.  Stegall, supra.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Background

A January 2004 VA examination report reflects a range of 
motion for the Veteran's feet that was well within normal 
limits and that there were no skin abnormalities.  The 
Veteran reported bilateral pain in the arches of his feet.  
The examiner observed mild healed valgus bilaterally and 
normal development structure and bone density.  VA treatment 
records show ongoing treatment for pain in his feet.  

On the occasion of the aforementioned hearing, the Veteran 
testified that he had severe pain in the arches of his feet 
while walking.  He stated that taking the weight off of his 
feet sometimes alleviates the pain, but that there are times 
when the pain is continuous.

A March 2004 podiatry consultation report shows that the 
Veteran was seen for evaluation of his feet.  He complained 
of pain identified as an ingrown toenail at the lateral 
aspect of the right great toenail.  The Veteran had a history 
of traumatic accident years prior, and related that in the 
past he had undergone removal of the ingrown portion of the 
toenail but that it had grown back.  The Veteran also related 
a history of surgical intervention as he identified the 
dorsum of the midfoot on the left foot.  He indicated that he 
had pain and discomfort in both feet and that he had 
orthotics in the past, which helped to support his feet and 
alleviate some of his pain.  The Veteran complained that he 
occasionally had cramping in his feet at night and that there 
was some pain along the plantar aspect of both feet as well 
as along the lateral plantar aspect of both feet.  Upon 
examination, the neurovascular status was grossly intact, and 
nail plates one through five were long and incurvated with 
the nail plated extending past the distal tip of the toe.  
The lateral aspect of the right helix nail plate was severely 
incurvated and impacted.  There was no localized edema, 
erythema or clinical signs of infection present to this site.  
There was a linear striation at the site of the curvature at 
the nail plate consistent with previous trauma associated 
with surgical removal of this nail bed at the level of the 
root.  Osseous hypertrophy was palpated at the talonavicular 
articulation of the left foot underlying the surgical scar.  
Radiographic evaluation revealed calcaneal inclination angle 
to be within normal limits.  Bisection of the talus first 
metatarsal was found to be parallel.  Mild osseus hypertrophy 
was present at the talonavicular articulation of the left 
foot.  Mild degenerative changes were present.  The 
assessment was osteoarthritis, ingrown toenail and flatfeet.  

In May 2004 the Veteran underwent permanent removal of the 
lateral border of the right left great toenail due to being 
ingrown and painful.  A June 2004 VA medical record shows 
that the Veteran was still healing from the partial nail 
removal and was being fitted for custom orthotics for his 
flatfeet.  October and November 2004 VA medical records shows 
that the Veteran was seen for pain in his feet, and that it 
was found that he had internal derangement to his feet.  

VA medical records beginning in 2006 show that the Veteran 
had peripheral neuropathy, with associated weakness and 
sensory loss, in both his feet.   

An April 2009 VA feet examination report shows that the 
Veteran wore VA orthoses and that he reported that they felt 
good and helped his feet, but that he continued to have 
cramping and shooting pain in his arches.  He also had 
prominence over the left instep which had been surgically 
reduced.  He indicated that he had dropped a tire on his 
right great toe while in service, had fractures his toe and 
was off work for five days.  Since that time, he had surgery 
on the right hallux, which he indicated continued to get 
ingrown and had to be cut out periodically.  The examiner 
noted that the Veteran has been diagnosed with peripheral 
neuropathy, but that he saw no correlation between any of his 
focal foot complaints and his neuropathy.  

Upon examination, the Veteran's right first nail along the 
lateral border had been resected with an ablation of the 
matrix.  The plate laterally was straight not incurvated and 
it appeared to be a normal resection of the nail.  The 
examiner saw nothing that could be causing the pain that he 
described, and noted that, if he simply cut the nail 
normally, there would be no problem with it.  The nails were 
without problem.  When asked to roll laterally, he developed 
a normal arch, and the examiner noted that the deformity was 
certainly flexible.  X-rays revealed that the right anterior-
posterior (AP) density and development were normal, but there 
was talonavicular pronation throughout this joint.  The 
alignment position density was good.  The left AP and 
alignment position were good.  The examiner noted that there 
seemed to be less talonavicular pronation in this view, but 
it could certainly be the angle of the x-ray.  There was a 
little flattening of the first metatarsal head but nothing 
that would interfere with his gait or stance and nothing that 
was noted clinically to indicate crepitus or limitations.  
The area of the surgery at the metatarsal base cuneiform was 
fully normal.  The joint was fully normal and open.  A little 
roughness was noted and irregularity over the first 
metatarsal base and cuneiform area of surgery but there was 
nothing prominent, sharp or altering the skin line or 
alignment.  There was no irregularity of the right AP and 
right hallux phalanges to suggest any changed at the 
metatarsophalangeal joint, interphalangeal joint or cortices 
to suggest a fracture.  

The examiner noted that any fracture he had at the time of 
the tire injury was certainly healed with no residual to the 
toe bones or joints.  The examiner concluded that the Veteran 
had bilateral flexible pes planus and that, given his age and 
former occupation as a mailman, he did not doubt that there 
was some periodic arch discomfort.  He was wearing VA 
orthoses that gave him some help, but he still felt that his 
feet still hurt even with the orthotics.  Based on his 
experience, the examiner found that the Veteran had the type 
of foot that could be held comfortably with an orthotic, and 
that it was the rigid flat foot that was usually more of a 
problem.  The clinical examination of his right hallux 
structurally revealed no abnormality at the 
metatarsophalangeal joint, IP joint or in the shape of the 
toe.  Radiographs reveal no signs of a fracture or residual 
of a fracture in his right hallux.  

The Veteran related his right toe surgery to the tire 
accident; however the examiner noted that it was just as 
likely that he would have had an ingrown nail with or without 
the tire injury.  Regardless, he had the ingrown toenail 
resected back.  The examiner noted that his claim of 
discomfort along that side of the nail could not be 
substantiated by his examination in that the plate was 
perfectly straight and not incurvated or ingrown, and if the 
nail was cut normally and regularly, it could not possible be 
a problem in his opinion.  On the dorsum of the left foot, he 
had a resection of a hyperostosis at the metatarsal base 
cuneiform joint level.  Radiographs revealed a normal flat 
bony area.  Clinically the area was flat.  There were no 
signs of irritation or redness.  The Veteran claimed he had 
to be careful tying his shoes or he would have pain in this 
area.  The examiner noted that this was subjective and that 
he could not find anything that would explain such extreme 
discomfort that the Veteran claimed to have in that area.  
The examiner indicated that this type of hyperostosis was not 
unusual for people who have flexible pes planus due to the 
irritation and movement and hypermobility of the first 
metatarsal base due to the movement of the arch.  It appeared 
that it was well taken care of surgically.  

The examiner concluded that the Veteran had flexible 
bilateral pes planus that he would have had with or without 
his seven years in the military.  He then went on to be a 
mail carrier to the point of retirement.  The examiner did 
not believe that his military service caused his flexible pes 
planus nor did any substantial or significant trauma to it in 
any way.  The examiner noted that the Veteran's orthoses 
appeared to fit well and would be beneficial for most types 
of flexible pes planus and that there was no evidence of 
painful motion, edema, weakness, instability or tenderness.  
The examiner indicated that pain on manipulation was not 
noted.

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Increased rating - bilateral metatarsal exostosis with 
partial right hallux

At the time of his hearing, the Veteran contended that a 
compensable disability rating should be assigned for his 
bilateral metatarsal exostosis with partial right hallux to 
reflect more accurately the severity of his symptomatology.

The Board notes that the Veteran dropped a tire on his right 
great toe while in the service and was initially service-
connected under Diagnostic Code 5299 and assigned a 
noncompensable disability rating.  Disabilities may be rated 
by analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009).  In 
addition, the Veteran had surgery in 1985 to remove benign 
bone growths from both of his feet.  The Veteran is currently 
service-connected for bilateral metatarsal exostosis with 
partial right hallux at a noncompensable disability rating 
under Diagnostic Codes 5015 and 5280.  Diagnostic Code 5015 
pertains to new growths of bones which are benign.  Benign 
bone growths are to be rated based on limitation of motion as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5015 and Note 
following Diagnostic Code 5013 through 5024.  Diagnostic Code 
5280 pertains to unilateral hallux valgus.  Under this 
Diagnostic Code, a 10 percent disability rating is warranted 
for severe hallux valgus, if the disability is equivalent to 
the amputation of the great toe, or if the toe has been 
operated on with a resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).  

The Board finds that the Veteran's service-connected 
bilateral metatarsal exostosis with partial right hallux does 
not warrant a higher disability rating under Diagnostic Codes 
5015 and 5280.  There is no evidence in the record that the 
Veteran has any limitation of motion of his great toes due to 
his service-connected disability.  In addition, his current 
condition is not equivalent to amputation of the great toes 
and has not been operated on with resection of the metatarsal 
head.  The Board notes that the Veteran has received ongoing 
treatment for his ingrown toenails, including surgeries to 
cut the toenails back.  However, there is no evidence that 
this treatment is related to his metatarsal exostosis or his 
partial right hallux.  In fact, the January 2004 VA examiner 
observed mild healed valgus bilaterally and normal 
development structure and bone density.  The April 2009 VA 
examiner noted a little roughness and irregularity over the 
first metatarsal base and cuneiform area of surgery, but was 
nothing prominent, sharp or altering the skin line or 
alignment.  There was no irregularity of the right AP and 
right hallux phalanges to suggest any changes at the 
metatarsophalangeal joint, interphalangeal joint or cortices 
to suggest a fracture.  The examiner noted that any fracture 
he had at the time of the tire injury was certainly healed 
with no residual to the toe bones or joints.  Radiographs 
revealed no signs of a fracture or residual of a fracture in 
his right hallux.  As such, a compensable disability rating 
for his service-connected bilateral metatarsal exostosis with 
partial right hallux is not warranted under Diagnostic Codes 
5015 or 5280.  38 C.F.R. § 4.71a, Diagnostic Codes 5015, 
5280.  

The Board has considered rating the Veteran's bilateral toe 
disability under other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the Veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, Morton's disease, 
hallux rigidus, hammer toes or malunion or nonunion of the 
metatarsal bones to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277, 5278, 5279, 5281, 5282 or 5283 (2009).

Pursuant to the Joint Remand, the Board has paid specific 
attention to whether the Veteran's service-connected 
bilateral great toe disability would warrant a higher 
disability rating under Diagnostic Code 5284, pertaining to 
injuries of the foot.  Under this Diagnostic Code, moderate 
foot injuries warrant a 10 percent disability rating, 
moderately severe foot injuries warrant a 20 percent 
disability rating, severe foot injuries warrant a 30 percent 
disability rating and the actual loss of the use of the foot 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  The Board finds that a 
compensable disability rating under Diagnostic Code 5284 for 
the Veteran's service-connected bilateral metatarsal 
exostosis with partial right hallux is not warranted, as 
there is no evidence that this condition approximates a 
moderate foot injury.  The Veteran had only mild healed 
valgus bilaterally and normal development structure and bone 
density, nothing prominent, sharp or altering the skin line 
or alignment and no residuals to the toe bones or joints from 
his in-service injury.  At his April 2009 examination, there 
were no signs of a fracture or residual of a fracture in his 
right hallux.  As such, a higher disability rating is not 
warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009). 

Increased rating - bilateral pes planus

The Veteran contended that a disability rating in excess of 
10 percent should be assigned for his bilateral pes planus to 
reflect more accurately the severity of his symptomatology.

The Veteran's pes planus is currently rated at a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, for acquired flatfoot.  A 10 percent disability rating 
is warranted for moderate acquired flatfoot with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achillis, or bilateral or unilateral pain on 
manipulation and use of feet.  For severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, characteristic callosities, 20 and 30 
percent ratings (unilateral and bilateral, respectively) are 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  

Based on the evidence of record, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
pes planus is not warranted under Diagnostic Code 5276.  
There is no evidence that the Veteran's service-connected pes 
planus is severe, has objective evidence of any marked 
deformity, accentuated pain on manipulation and use, swelling 
or callosities.  While the Veteran has noted he had severe 
pain in the arches of his feet while walking and that taking 
the weight off of his feet sometimes alleviates the pain, but 
that there are times when the pain is continuous, the April 
2009 examiner noted that the Veteran's orthoses appeared to 
fit well and would be beneficial for most types of flexible 
pes planus and that there was no evidence of painful motion, 
edema, weakness, instability or tenderness.  The Veteran 
himself reported that he wore VA orthoses and that they felt 
good and helped his feet, but that he continued to have 
cramping and shooting pain in his arches.  The Board finds 
that this symptomatology meets the criteria for his current 
10 percent disability rating, but does not approximate the 
criteria for a higher disability rating under Diagnostic Code 
5276.  These symptoms do not rise to the level of severe 
flatfoot with accentuated pain on manipulation and use, and 
there is no objective evidence of marked deformity 
(pronation, abduction, etc.) or indications of swelling on 
use or characteristic callosities for either foot.  As such, 
a higher disability rating for the Veteran's service-
connected pes planus is not warranted under Diagnostic Code 
5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board has considered rating the Veteran's pes planus 
under other diagnostic codes for rating disabilities of the 
foot, but they are not applicable here as the clinical 
findings do not reflect that the Veteran has a diagnosis of, 
or symptomatology that would be equivalent or analogous to, a 
weak foot, pes cavus, Morton's disease, hallux rigidus, 
hammer toes or malunion or nonunion of the metatarsal bones 
to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5278, 5279, 5281, 5282 or 5283.

The Board notes that the nothing in the record indicates that 
the Veteran's service-connected pes planus is due to or 
related to a foot injury, and that this disability is 
appropriately rated under Diagnostic Code 5276, for flat 
feet.  However, pursuant to the Joint Remand, the Board has 
considered whether the Veteran's service-connected pes planus 
would warrant a higher disability rating under Diagnostic 
Code 5284, pertaining to injuries of the foot.  As noted 
above, moderately severe foot injuries warrant a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
There is no evidence in the record that the Veteran's 
service-connected pes planus approximates a moderately severe 
foot injury.  The Veteran has reported pain in his feet 
despite the use of orthotics; however, he also indicated that 
the orthoses and felt good and helped his feet.  The Board 
finds that this does not approximate the criteria for a 
moderately severe foot injury.  As such, a higher disability 
rating for the Veteran's pes planus, under Diagnostic Code 
5284, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for his service-connected 
bilateral metatarsal exostosis with partial right hallux and 
a 10 percent disability rating for his service-connected pes 
planus.  Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's foot disabilities are currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his bilateral foot 
disabilities, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).






ORDER

A compensable disability rating for bilateral metatarsal 
exostosis with partial right hallux is denied.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


